Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest an analysis method of molecular weight of unit polymer contained in a polymer compound, comprising: (A) injecting a sample of the polymer compound into size exclusion chromatography (SEC), and collecting the sample passed through the size exclusion chromatography at a predetermined time interval; (B) introducing the sample collected in (A) directly into pyrolysis gas chromatography (Py-GC) - mass spectrometry (MS) which is connected to the size exclusion chromatography, thereby obtaining a mass spectrum; (C) normalizing each peak area of the mass spectrum obtained (B) to obtain a relative content ratio of monomer constituting the unit polymer; (D) obtaining from a relative content ratio of monomer a graph of relative content ratio according to collection time as a raw data; (E) deconvoluting peak points of the raw data to a probability density function of Gaussian distribution to obtain a deconvolution graph; and (F) obtaining a cumulative fit peak chromatogram from the deconvolution graph and substituting the cumulative fit peak chromatogram into a calibration curve of a standard to calculate molecular weight of each unit polymer as set forth in claim 1.  Claims 2-13 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881